

116 HR 5586 : Haiti Development, Accountability, and Institutional Transparency Initiative Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5586IN THE SENATE OF THE UNITED STATESNovember 30, 2020 Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo measure the progress of recovery and efforts to address corruption, rule of law, and media freedoms in Haiti.1.Short titleThis Act may be cited as the Haiti Development, Accountability, and Institutional Transparency Initiative Act.2.FindingsCongress finds the following:(1)On January 12, 2010, a massive earthquake struck near the Haitian capital city of Port-au-Prince, leaving an estimated 220,000 people dead, including 103 United States citizens, 101 United Nations personnel, and nearly 18 percent of the nation’s civil service, as well as 300,000 injured, 115,000 homes destroyed, and 1,500,000 people displaced.(2)The Post Disaster Needs Assessment conducted by the Government of Haiti, the United Nations, the World Bank, the Inter-American Development Bank, and others estimated that damage and economic losses from the January 12, 2010, earthquake totaled $7,804,000,000.(3)The international community, led by the United States and the United Nations, mounted an unprecedented humanitarian response to the earthquake in Haiti. Through 2018, more than $8 billion has been disbursed by donors. Since the 2010 earthquake, the United States Government has disbursed more than $4 billion in recovery and development funding.(4)On October 4, 2016, Hurricane Matthew struck southwestern Haiti on the Tiburon Peninsula, causing widespread damage and flooding and leaving 1.4 million people in need of immediate assistance. Recovery efforts continue more than 3 years later.(5)Prior to both the earthquake and hurricane, Haiti registered among the lowest socioeconomic indicators and had the second highest rate of income disparity in the world—conditions that have further complicated disaster recovery and resilience efforts.(6)In June 2019 the World Food Program reported that Haiti has one of the highest levels of chronic food insecurity in the world, with more than half of its total population chronically food insecure and 22 percent of children chronically malnourished.(7)In October 2010, an unprecedented outbreak of cholera in Haiti resulted in over 800,000 reported cases and over 9,000 deaths to date. The Pan American Health Organization reported in 2018 that the cholera incidence rate in Haiti is 25.5 cases per 100,000.(8)With United States assistance, almost 14,000 jobs have been created since the 2010 earthquake, largely in the apparel industry at the Caracol Industrial Park (in partnership with the Inter-American Development Bank, the Haitian Government, and the private sector) in northern Haiti.(9)According to the Haitian National Human Rights Defense Network, on November 13, 2018, at least 59 people were shot and killed in the Port-au-Prince neighborhood of La Saline. After months of investigations, no one has been held responsible for the La Saline massacre.(10)Since 2018, tens of thousands of Haitians have participated in popular demonstrations demanding accountability over government management of Petrocaribe resources. In early 2019, the Haitian superior court of auditors released a series of reports implicating high-level government officials in the misappropriation of funds.(11)From August 2018 through February 2019, local human rights organizations reported that 64 Haitian citizens were killed in protests.(12)According to the Committee to Protect Journalists, five Haitian journalists were shot while covering protests in 2019 and one was killed. On September 23, 2019, Associated Press photojournalist Chery Dieu-Nalio was shot by Haitian Senator Jean Marie Ralph Féthière when the Senator fired multiple shots near a crowd outside of parliament.(13)Economic growth in Haiti is projected to drop below 1.5 percent this year. Inflation is estimated to be 15 percent and the local currency has depreciated by 30 percent in the past year. The Haitian government and parliament have failed to pass a budget for 2 years, preventing the International Monetary Fund and other multilaterals from disbursing millions in international assistance.(14)Midterm elections set for October 2019 did not take place, and since January 2020 President Moise has ruled by decree.3.Statement of policyIt is the policy of the United States to support the sustainable rebuilding and development of Haiti in a manner that—(1)recognizes Haitian independence, self-reliance, sovereignty, democratic governance, and efficiency;(2)promotes Haitian-led efforts for reconstruction and development of Haiti;(3)strengthens the capacity of civil society and supports private sector initiatives that foster economic opportunities in Haiti;(4)fosters collaboration between the Haitian diaspora in the United States and the Haitian Government;(5)combats impunity and prioritizes delivering justice to victims of human rights abuses;(6)ensures the protection of press freedoms and promotion of a free and independent Haitian press;(7)promotes respect for freedom of assembly and the rights of Haitians to peacefully demonstrate;(8)demands increased transparency and accountability among all branches of government and supports anti-corruption and addresses human rights concerns;(9)prioritizes strengthening community resilience to environmental and weather-related impacts; and(10)promotes democratic principles, including free, fair, and timely elections in accordance with the Haitian Constitution.4.Strengthening human rights and anti-corruption efforts in Haiti and holding perpetrators of La Saline massacre accountable(a)Secretary of State prioritizationThe Secretary of State shall prioritize the protection of human rights and anti-corruption efforts in Haiti by—(1)fostering strong relationships with independent civil society groups focused on monitoring corruption and human rights abuses and promoting democracy in Haiti;(2)supporting the efforts of the Haitian Government to identify human rights violators and corrupt actors in Haiti, including public and private sector actors, and hold them accountable for their actions; and(3)addressing concerns of impunity for alleged orchestrators of the La Saline massacre.(b)Assessment(1)ElementsNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with nongovernmental organizations in Haiti and the United State, shall submit to the appropriate congressional committees a detailed assessment of the happenings on November 13, 2018, in the Port-au-Prince neighborhood of La Saline. The assessment shall include the following:(A)An examination of any links between the massacre in La Saline and mass protests that occurred concurrently in the country.(B)An analysis of the reports on the La Saline massacre authored by the United Nations, the European Union, and the Haitian Government.(C)A detailed description of all known actors implicated in the shooting.(D)An overview of efforts taken by the Haitian Government to bring the orchestrators of the La Saline massacre to justice.(E)An assessment of the ensuing treatment and displacement of the La Saline shooting survivors.(2)Public availabilityThe assessment required under paragraph (1) shall be made publicly available on the website of the Department of State.5.Actions to promote freedom of the press and assembly in HaitiThe Secretary of State shall prioritize the promotion of press and assembly freedoms, as well as the protection of journalists, in Haiti by—(1)advocating for increased protections for the press and the freedom to peacefully assemble in Haiti;(2)collaborating with government and nongovernment officials to develop and implement legal protections for journalists in Haiti;(3)supporting efforts to strengthen transparency and access to information in Haiti;(4)ensuring that threats and attacks on journalists and protesters are fully investigated and perpetrators are held accountable;(5)developing increased protection measures for peaceful protesters in accordance with Haitian law; and(6)financing efforts to strengthen capacity for independent journalists and increase support for investigative journalism.6.Actions to support post-earthquake and post-hurricane recovery and development in HaitiThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall prioritize post-earthquake and post-hurricane recovery and development efforts in Haiti by—(1)collaborating with the Haitian Government on a detailed and transparent development plan that includes clear objectives and benchmarks;(2)building the capacity of local institutions through post-earthquake and post-hurricane recovery and development planning;(3)assessing the impact of both the United States’ and the international community’s recovery and development efforts in Haiti over the past 10 years;(4)supporting disaster resilience and reconstruction efforts; and(5)addressing the underlying causes of poverty and inequality, including by providing health resources, access to clean water, food, and shelter.7.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report that includes the following:(1)A strategy for carrying out the initiatives described in sections 4, 5, and 6, including established baselines, benchmarks, and indicators to measure outcomes and impact.(2)An assessment of corruption in Haiti, including an analysis of corruption among the public and private sectors, a list of government and nongovernment officials known or alleged to have partaken in corruption or human rights violations, and a list of United States entities, including financial institutions, with financial ties to alleged corrupt actors in Haiti.(3)An overview of efforts taken by the Haitian Government to address public and private sector corruption.(4)A description of United States Government efforts to consult and engage with Haitian Government officials and independent civil society groups focused on monitoring corruption and human rights abuses and promoting democracy in Haiti to address the Petrocaribe scandal and other acts of corruption within the Haitian Government.(5)An assessment of the Haitian Government’s efforts to support displaced survivors of urban and gang violence.(6)A detailed description of all known attacks on journalists in the past since the beginning of country lock protests in July 2018.(7)An assessment of the Haitian Government’s response to civic protests that have taken place since July 2018 and any allegations of human rights abuses.(8)An analysis of the Haitian Government’s efforts to increase protection for journalists.(9)A description of United States Government-led efforts to promote press freedom in Haiti over the last 3 years and an outline of any additional best practices the United States Government can employ to promote press freedom and the freedom of expression in Haiti.(10)A plan, developed in collaboration with the Haitian Government, to support development goals that includes the following:(A)Strengthening institutions at the national and local levels.(B)Strengthening democratic governance at the national and local levels.(11)A description of best practices to ensure efficient and transparent earthquake and hurricane recovery and development efforts in Haiti.(12)An analysis of the effectiveness and sustainability of United States-financed development projects, including the Caracol Industrial Park and supporting infrastructure.(13)A breakdown of local procurement by year and a description of efforts to increase local procurement, including food aid.(14)The design of quantitative and qualitative indicators to assess progress and benchmarks for United States initiatives focused on natural disaster recovery, resilience, and sustainable development in Haiti.(15)A description of United States efforts taken to assist the Haitian people in their pursuits for free and fair democratic elections.(b)ConsultationIn preparing the report required under paragraph (1), the Secretary of State and the USAID Administrator shall consult with nongovernmental organizations and civil society groups in Haiti and the United States, as well as the Government of Haiti where appropriate.(d)Public availabilityThe report required under paragraph (1) shall be made publicly available on the website of the Department of State.8.DefinitionIn this Act the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk.